Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CPR 1.114. Applicant's submission filed on 07/27/2022 has been entered.

Response to Amendment
Applicant’s amendments and remarks submitted 07/27/2022 have been entered and considered, Claims 1, 11 are amended. Claims 3, 8, 18-19 are cancelled. 

Response to Arguments
Applicant’s arguments filed on 07/27/2022 have been fully considered but are moot, because they do not apply to the references/combination used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 9-14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US20160135757) in view of Cusano et al (US20080286735), Taylor et al (US20120041318), Knowles (“Real-Time deep image rendering and order independent transparency”,  Diss. RMIT University, 2015), further in view of Ding et al (CN105844686)..

Regarding Claim 1. Anderson teaches A method for rendering a simulated image for a gaming application (Anderson, abstract, the invention describes methods to evaluating a vessel of a patient. The method includes outputting, to a display, a screen display including: a visual representation of a pressure ratio of pressure measurements obtained by first and second instruments positioned within a vessel while the second instrument is moved longitudinally through the vessel and the first instrument remains stationary within the vessel; and a visual representation of the vessel; receiving a user input to modify one of the visual representations of the pressure
ratio and the vessel to simulate a therapeutic procedure; and updating the screen display, in response to the user input, including: modifying the selected one of the visual representation of the pressure ratio and the vessel based on the received user input; and correspondingly modifying the unselected one of the visual representation of the pressure ratio and the vessel.
[0131] FIG. 27 illustrates a screen display 2700 (or partial screen display) including a visual representation of a vessel. The data depicted in the screen display 2700 (FIG. 27) corresponds to the data shown in screen display 2800 (FIG. 28). The screen display 2700 includes a stent options menu 2704 including a plurality of stents.
[0132] As described above, a user input to insert a stent in the vessel 702 can cause a computing device to automatically determine the recommended physical characteristics of the stent.
Therefore, the simulation is a gaming application for user to play the role as a clinician in a procedure room to practice vessel therapeutic procedure.), comprising:

Anderson fails to explicitly teach, however, Cusano teaches simulated image is fluoroscopic x-ray (Cusano, abstract, the invention describes a system (1) for simulating a manual interventional operation by a user (2) on a simulated body with at least two real instruments (3, 4, 5), It also comprises feedback means (18) for receiving and transmitting to the user hand (19) a feedback force from said real instrument with respect t simulation characteristic, means (17) for recognizing a real instrument to be fit within said clamping means.
[0204] It gives at each moment the value of contrast fluid density in each position of the vascular net, and allows its visualization in the fluoroscopic image, graphing the different colour of blood vessel's surface.
[0298] The structure of the algorithm allows to modify every object's pixels colour (more real-simulate x-ray crossing several layers having a better image definition).
[0299] A fluoroscopy's colouration algorithm to be used with the invention is for instance as follows:
Outputs main(Inputs IN)
{
Outputs OUT;
float4 Texture,Texture2;
01) Texture-tex2D(F rontBuffer,CurrentPosition);
02) Texture2-tex2D(BackBuffer,CurrentPosition);
03) Texture2 - Texture2-Texture;
04) Texture2 - dot(Texture2,DecodeValues);
05) OUT.Color-Texture2;
return OUT;

[0300] This algorithm decodes the buffers' values to obtain the fluoroscopy visualization.).
Anderson and Cusano are analogous art, because they both teach method of vessel imaging visualization. Cusano further teaches simulating the manual interventional operation using the fluoroscopic vessel visualization and graphical user interface. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the vessel imaging visualization method (taught in Anderson), to further use the pixel shader and mesh structure to create a more realistic fluoroscopic vessel image (taught in Cusano), so as to provide a graphical simulation for manual interventional operation with better accuracy (Cusano, [0001-0019]).

The combination of Anderson and Cusano further teaches creating a vessel network and a tool for every frame of the gaming application (Anderson, [0081] Planning the PCI (block 540) can include one or more of blocks 550,560, and/570. At block 550, the method 500 includes outputting a screen display. The screen display
includes a visualization based on the pressure measurements and a visual representation of the vessel. In some embodiments, the visual representation of the vessel is a two-dimensional or three-dimensional angiographic image of the vessel,
such as an angiographic image generated based on angiography data collected at block 520. In some embodiments, visual representation of the vessel is two-dimensional or three-dimensional graphical representation of the vessel, such as a stylized image or reconstruction of the vessel. 
[0111] FIGS. 11-14 describe movement of a stent within the vessel and along a pressure ratio curve. FIG. 11 illustrates a screen display 1100 (or partial screen display) including a visual representation of a vessel. The data depicted in the screen display 1100 (FIG. 11) corresponds to the data shown in screen display 1200 (FIG. 12). The graphical representation of the stent 902 can be moved within the vessel 702. That is, the position of the stent 902 with the vessel 702 can be changed in response to a user input to move the stent 902. The user input to move the stent 902 can be described as a user input to modify a visualization based on the pressure ratio or a visual representation of the vessel. In some embodiments, a stent options menu 1104 can provide options 1106 and 1108 to move the stent 902 to the left or to the right within the vessel 702. In some embodiments, such as when tl1e screen display 1100 is provided on a touch-sensitive display, a user can use one or more touch inputs on the stent 902 itself to move the stent within the vessel 702. For example, a user can touch and drag the stent 902 to a different position. In the embodiment of FIG. 11, the screen display 1100 is shown to be in an intermediate stage in which the stent 902 is being moved to the left to a new position 1102 in response to a corresponding user input. Screen display 1300 of FIG. 13 shows the stent 1302 at the new position in the vessel 702. The data depicted in the screen display 1300 (FIG. 13) corresponds to the data shown in screen display 1400 (FIG. 14). 
[0114] FIGS. 15-24 describe changing the length of a stent within the vessel and along a pressure ratio curve. In particular, FIGS. 17-20 describe shortening a stent, and FIGS. 21-24 describe lengthening a stent.
Since the visual presentation is a video describing a movement, it comprises frames and each frame includes 3D representation of vessel and tools (stents with different length).); and

The combination of Anderson and Cusano fails to explicitly teach, however, Taylor teaches vessel network mesh and a tool mesh (Taylor, abstract, the invention describes a system for determining cardiovascular information for a patient. The system may include at least one computer system configured to receive patient-specific data regarding a geometry of the patient's heart, and create a three-dimensional model representing at least a portion of the patient's heart based on the patient-specific data. The at least one computer system may be further configured to create a physics-based model relating to a blood flow characteristic of the patient's heart and determine a fractional flow reserve within the patient's heart based on the three-dimensional model and the physics-based model.
[0032], the method also includes creating, using the at least one computer system, a three-dimensional model representing the anatomical structure of the patient based on the patient-specific data, and extending, using the at least one computer system, the three-dimensional model to form an augmented model.
[0055] FIG. 17 shows a three-dimensional mesh prepared based on the solid model of FIG. 8;
[0056] FIGS. 18 and 19 show portions of the three-dimensional mesh of FIG. 17;
[0115] The method may also include providing patient specific treatment options using the results (step 500). For example, the three-dimensional model 10 created in step 200 and/or the boundary conditions assigned in step 300 may be adjusted to model one or more treatments, e.g., placing a coronary stent in one of the coronary arteries represented in the three-dimensional model 10 or other treatment options.
[0185] FIGS. 17-19 show an example of a three-dimensional mesh 380 prepared based on the solid model 320 generated in step 306. The mesh 380 includes a plurality of nodes 382 (meshpoints or gridpoints) along the surfaces of the solid model 320 and throughout the interior of the solid model 320. The mesh 380 may be created with tetrahedral elements (having points that form the nodes 382), as shown in FIGS. 18 and 19. Alternatively, elements having other shapes may be used, e.g., hexahedrons or other polyhedrons, curvilinear elements, etc.
A stent is a tube-like structure that often is formed from a mesh. It can be inserted into a vessel and expanded to counteract a stenotic condition that constricts blood flow. Therefore, it is obvious to a person with ordinary skill in the art that the treatment simulation includes vessel mesh and stent mesh.).
Anderson, Cusano and Taylor are analogous art, because they all teach method of vessel imaging visualization. Taylor further teaches simulating the interventional operation using the 3D mesh visualization for vessel and stents. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the vessel imaging visualization method (taught in Anderson and Cusano), to further use the 3D mesh visualization for vessel and stents (taught in Taylor), so as to provide a more realistic graphical simulation of manual interventional operation for cardiologists who diagnose and plan treatments for patients (Taylor, [0008]).

The combination of Anderson, Cusano and Taylor further teaches rendering the simulated fluoroscopic x-ray image using vessel network meshes (Taylor, [0185] FIGS. 17-19 show an example of a three-dimensional mesh 380 prepared based on the solid model 320 generated in step 306. The mesh 380 includes a plurality of nodes 382 (meshpoints or gridpoints) along the surfaces of the solid model 320 and throughout the interior of the solid model 320. The mesh 380 may be created with tetrahedral elements (having points that form the nodes 382), as shown in FIGS. 18 and 19. Alternatively, elements having other shapes may be used, e.g., hexahedrons or other polyhedrons, curvilinear elements, etc.) and a pixel shader (Cusano, [0271] Vertex and pixel shaders are used in multi-pass rendering to generate a measure of the object's thickness at each pixel. The thickness at each pixel is then used to produce the colors of the object on screen.), the rendering comprising:
determining front faces of the vessel network meshes; and determining back faces of the vessel network meshes (Cusano, [0170-0173] With a first embodiment of the method of the invention as it can be ameliorated due to the use of a quasi perfect clamping system, a mesh structure is used for modelling the body of a patient. The geometric structure of the mesh is then introduced in the system of physical simulation and can simulates the entire human vascular system.
[0288-0289] At any given pixel, the depths of all of an object's front faces at that pixel are summed as well as the depths of all back faces are summed, the thickness through the object being the back face sum minus the front face sum.).
Anderson, Cusano and Taylor are analogous art, because they all teach method of vessel imaging visualization. Cusano further teaches simulating the manual interventional operation using the vessel visualization and graphical user interface. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the vessel imaging visualization method (taught in Anderson and Taylor), to further use the pixel shader and mesh structure to create a more realistic vessel image (taught in Cusano), so as to provide a graphical simulation for manual interventional operation with better accuracy (Cusano, [0001-0019]).

The combination of Anderson, Cusano and Taylor fails to explicitly teach, however, Knowles teaches wherein the rendering of the simulated fluoroscopic x-ray image is order-independent (Knowles, abstract, recent graphics hardware
features, namely atomic operations and dynamic memory location writes, now make
it possible to capture and store all per-pixel fragment data from the rasterizer in a single
pass in what we call a deep image. The deep image provides a state where all image fragments are available and gives a more complete image based geometry representation, providing new possibilities in image based rendering techniques. This thesis investigates deep images and their growing use in real-time image space applications. A focus is new techniques for improving fundamental operation performance, including construction, storage, fast fragment sorting and sampling. This thesis also describes a core and driving application for order-independent transparency (OIT).
Page 3, par 1-2, the thesis investigates keeping all fragments during rasterization, shown in figure 1.2, forming a deep image, visualized in figure 1.3, which is necessary for new, faster, more accurate and robust techniques. Our focus is real-time GPU constructed deep images, i.e. those that store rasterized fragments, and applications that use the data. 
Page 16, par 6, To avoid the complex problems of polygon sorting mentioned in section 2.2.2, order-independent transparency (OIT) is an image space technique that sorts per-pixel, and is polygon rendering order independent.);
Anderson, Cusano, Taylor and Knowles are analogous art, because they all teach method of image rendering. The combination of Anderson, Cusano and Taylor further teaches  anatomy tissue imaging visualization. Knowles further teaches method of image rendering with order-independent transparency. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the vessel imaging visualization method (taught in Anderson, Cusano and Taylor), to further use the order-independent transparency technique to render anatomy image (taught in Knowles), so as to achieve real-time image rendering with improved operation (Knowles, page 2, par 1-3).

The combination of Anderson, Cusano, Taylor and Knowles further teaches wherein the order-independent rendering of the simulated fluoroscopic x-ray image is done by rendering rasterized triangles on the vessel network meshes (Knowles, page 3, par 1-2, the thesis investigates keeping all fragments during rasterization, shown in figure 1.2, forming a deep image, visualized in figure 1.3, which is necessary for new, faster, more accurate and robust techniques. Our focus is real-time GPU constructed deep images, i.e. those that store rasterized fragments, and applications that use the data. 
Page 7, par 2, Figure 2.2 visualizes key stages of a basic render, biased towards a programmer’s perspective. Rendering begins with triangle mesh data which defines 3D models. While other geometry representations exist, throughout this work the original geometry is triangles. A number of conceptual 3D vector spaces are defined for practical reasons which are discussed shortly, but ultimately triangles vertices must be transformed and projected into image space, where coordinates are given in pixels. The concept of a camera is included in these transformations, but as figure 2.3 shows, some short-cuts can be taken compared to a real camera which captures light projected onto a physical image plane. Triangles are formed in image space by connecting the transformed vertices. Rasterization then takes the triangles and generates fragments at covered pixels); and
Anderson, Cusano, Taylor and Knowles are analogous art, because they all teach method of imaging visualization method. Knowles further teaches method of image rendering by rasterizing triangles. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the vessel imaging visualization method (taught in Anderson, Cusano and Taylor), to further use the rasterized triangle mesh to render image (taught in Knowles), so as to increase rendering performance (Knowles, page 2, par 1-3).

The combination of Anderson, Cusano, Taylor and Knowles fails to explicitly teach, however, Ding teaches wherein the order-independent rendering of the simulated fluoroscopic x-ray image is done using floating-point addition. (Ding, abstract, [0002], the embodiments of the present invention relate to data processing technology, and in particular to a method and system for displaying three-dimensional effects of an image. The invention describes an image 3D display method and system. The method comprises: the system utilizing a B-spline curve in an image to fit a tubular structure, and discretely sampling a plurality of fitting central points on the central axis of the tubular structure; constructing a spherical coordinate system having the fitting central points as the origin of coordinates, and the axial radius of the tubular picture as the spherical radius, and collecting spherical discrete sampling points in the spherical coordinate system; separately performing projection coordinate conversion on each discrete sampling point and each fitting central point based on the 3D rotation angle of the obtained tubular structure; moving each projected discrete sampling point with the offset among projected fitting central points to obtain the projection of the tubular structure; and performing 3D rendering on the projection of the tubular structure, and displaying results for users. The method and system solve the problem that in adjusting an image angle in real time, a doctor cannot timely display image effects.
[0004-0006], the invention is applied to medical procedure, such as invasive surgery. For example, in minimally invasive surgery, doctors need to take multiple X-ray/contrast photography around the lesion in order to grasp the position and distribution of blood vessels and neural tubes in real time. The invented method can reduce the calculation and allow doctors to view clear, 3D-effect dental nerve tube graphics in real time.
[0079] It can be seen that the projection translation module 14 separately calculates the projection coordinates of the fitting center point and the discrete sampling points, and then directly adds them, which can convert a large number of floating-point multiplications into floating-point additions, thereby greatly reducing the amount of calculation. The projection translation module 14 outlines the projection of the tubular structure according to the discrete sampling points and the fitting center points obtained after the projection, and executes the rendering module 15.).
Anderson, Cusano, Taylor, Knowles and Ding are analogous art, because they all teach method of anatomy tissue/object imaging visualization. Ding further teaches method of using translation module to calculate the projection coordinates of the fitting center point by using floating-point additions. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the vessel imaging visualization method (taught in Anderson, Cusano, Taylor and Knowles), to further use the translation module to calculate the 3D model projection coordinates (taught in Ding), so as to increase rendering performance (Ding, abstract, [0004-0006, 0079]).

Regarding Claim 2. The combination of Anderson, Cusano, Taylor, Knowles and Ding further teaches The method of Claim 1, further comprising: using anatomical meshes of a patient (Taylor, [0108] The equations 30 may be solved using a computer 40. Based on the solved equations, the computer 40 may output one or more images or simulations indicating information relating to the blood flow in the patient's anatomy represented by the model 10. For example, the image(s) may include a simulated blood pressure model 50, a simulated blood flow or velocity model 52, a computed FFR (cFFR) model 54, etc.
Cusano, [0170-0173] With a first embodiment of the method of the invention as it can be ameliorated due to the use of a quasi perfect clamping system, a mesh structure is used for modelling the body of a patient. The geometric structure of the mesh is then introduced in the system of physical simulation and can simulates the entire human vascular system.).
The reasoning for combination of Anderson, Cusano, Taylor, Knowles and Ding is the same as described in Claim 1.

Regarding Claim 4. The combination of Anderson, Cusano, Taylor, Knowles and Ding further teaches The method of Claim 1, further comprising: applying an effect to the simulated fluoroscopic x-ray image (Cusano, [0261] The visualization applications that take advantage of Cg shader technology get the most realistic visual effects. Cg runtime feature can benefit from the addition of a new GPU when it becomes available without recompiling or upgrading the software.
[0262] Furthermore Cg allows for a range of high-fidelity film effects to be efficiently merged into fluoroscopy application and executed in real time such as motion blur and other camera effects and accurate skin, muscles.).
The reasoning for combination of Anderson, Cusano, Taylor, Knowles and Ding is the same as described in Claim 1.

Regarding Claim 7. The combination of combination of Anderson, Cusano, Taylor, Knowles and Ding further teaches The method of Claim 1, further comprising assigning a node attribute comprising physical simulation (Taylor, [0194-0195], The computational analysis using the prepared model and boundary conditions may determine blood flow and pressure at each of the nodes 382 of the mesh 380 representing the three-dimensional solid model 320. For example, the results of the computational analysis may include values for various parameters at each of the nodes 382, such as, but not limited to, various blood flow characteristics or parameters, such as blood flow velocity, pressure, flow rate, or computed parameters, such as cFFR, as described below. The parameters may also be interpolated across the three-dimensional solid model 320. As a result, the results of the computational analysis may provide the user with information that typically may be determined invasively.
Therefore, the node parameters determines the physical boundary of the vessels.).
The reasoning for combination of Anderson, Cusano, Taylor, Knowles and Ding is the same as described in Claim 1.

Claims 5-6, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al in view of Cusano et al, Taylor et al, Knowles et al, Ding et al further in view of CSDN (“Unity 2019 version features introduction”, 10/12/2019).

Regarding Claim 5. The combination of Anderson, Cusano, Taylor, Knowles and Ding fails to explicitly teach, however, CSDN teaches The method of Claim 4, wherein the effect comprises: a vignette effect, a color grading effect, a bloom effect, a composite final image, a color chromatic effect, a motion blur effect, a different lens distortion effect, and a panini projection effect (CSDN, the article describes feature of Unity, which is a cross-platform game engine.
Page 1, Section “7. HDRP and Shader Graph”,  In Unity 2019.1, post-processing is integrated directly into HDRP and includes a set of custom compute shader-based post-processing effects for high-end host and desktop platforms. This new collection of post-processing tools is compatible with the RT Handle system and supports dynamic resolution capabilities. 
FXAA, SMAA, Temporal anti-aliasing and 8-bit dither effects provide post-processing anti-aliasing to help smooth gradients and remove 8-bit color banding, which can be set directly on the camera. Chromatic aberration, lens distortion and vignette effects are the same as their counterparts on the Post-Processing Stack V2.
Film Grain, texture can be queried using granularity instead of procedural noise. Added new Panini Projection effect. The Bloom effect now uses a threshold based on the pre-exposure value, which means that only overexposed objects will bloom, not objects above the specified intensity.
Color Grading color grading comes from the improved "HDR Grading" mode of Post-Processing Stack V2. The large color grading panel is separated into separate volume components to keep the viewport clean.
Motion Blur has also been completely redesigned with improved quality and performance, including new algorithmic changes that allow for more precise and broader blurring while reducing artifacts.
Cusano, [0262] Furthermore Cg allows for a range of high-fidelity film effects to be efficiently merged into fluoroscopy application and executed in real time such as motion blur and other camera effects and accurate skin, muscles.
Anderson, [0080], The method 500 includes, at step 540, planning the PCI. Planning the PCI can include interacting with a graphical user interface described herein to determine physiologic parameters for the PCI, such as stent position, stent length, stent diameter, etc. Using the screen displays described herein, a graphical representation of a stent positioned within a vessel can be visualized. The screen displays can include various co-registered physiologic data, such as pressure ratio(s), overlaid on the vessel at the location to which they are associated. The graphical representation of the stent can have various simulated or virtual properties, such as position, length, diameter, etc., such that it appropriately fits within the visual representation of the vessel.
Therefore, image with overlaid data/feature(s) is a composited image.).
The combination of Anderson, Cusano, Taylor, Knowles and Ding teaches method of anatomy tissue imaging visualization. CSDN teaches feature of Unity and its image post-processing effects for desktop platform. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the vessel imaging visualization method (taught in Anderson, Cusano, Taylor, Knowles and Ding), to further use the Unity platform to post-processing images (taught in CSDN), so as to provide better quality 2D/3D image with appealing effects.

Regarding Claim 6. The combination of combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN further teaches The method of Claim 5, wherein RGB is used to apply the effect (Cusano, [0282] The technique for rendering objects as thick volumes start from traditional 3D rendering.
[0283] It involves rendering to off-screen render-target textures, rendering depth information as RGBA colors, using vertex shaders and textures to encode information, and using alpha blending to add and subtract high-precision encoded depth information.
RGBA is RGB color with extra alpha channel, which specifies the opacity for a color.).
The reasoning for combination of Anderson, Cusano, Taylor, Ikits, Ding and CSDN is the same as described in Claim 5.

Regarding Claim 21. The combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN further teaches The method of Claim 4, wherein the effect comprises at least two of: a vignette effect, a color grading effect, a bloom effect, a composite final image, a color chromatic effect, a motion blur effect, a different lens distortion effect, and a panini projection effect (CSDN, the article describes feature of Unity, which is a cross-platform game engine.
Page 1, Section “7. HDRP and Shader Graph”,  In Unity 2019.1, post-processing is integrated directly into HDRP and includes a set of custom compute shader-based post-processing effects for high-end host and desktop platforms. This new collection of post-processing tools is compatible with the RT Handle system and supports dynamic resolution capabilities. 
FXAA, SMAA, Temporal anti-aliasing and 8-bit dither effects provide post-processing anti-aliasing to help smooth gradients and remove 8-bit color banding, which can be set directly on the camera. Chromatic aberration, lens distortion and vignette effects are the same as their counterparts on the Post-Processing Stack V2.
Film Grain, texture can be queried using granularity instead of procedural noise. Added new Panini Projection effect. The Bloom effect now uses a threshold based on the pre-exposure value, which means that only overexposed objects will bloom, not objects above the specified intensity.
Color Grading color grading comes from the improved "HDR Grading" mode of Post-Processing Stack V2. The large color grading panel is separated into separate volume components to keep the viewport clean.
Motion Blur has also been completely redesigned with improved quality and performance, including new algorithmic changes that allow for more precise and broader blurring while reducing artifacts.
Cusano, [0262] Furthermore Cg allows for a range of high-fidelity film effects to be efficiently merged into fluoroscopy application and executed in real time such as motion blur and other camera effects and accurate skin, muscles.
Anderson, [0080], The method 500 includes, at step 540, planning the PCI. Planning the PCI can include interacting with a graphical user interface described herein to determine physiologic parameters for the PCI, such as stent position, stent length, stent diameter, etc. Using the screen displays described herein, a graphical representation of a stent positioned within a vessel can be visualized. The screen displays can include various co-registered physiologic data, such as pressure ratio(s), overlaid on the vessel at the location to which they are associated. The graphical representation of the stent can have various simulated or virtual properties, such as position, length, diameter, etc., such that it appropriately fits within the visual representation of the vessel.
Therefore, image with overlaid data/feature(s) is a composited image.).
The reasoning for combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN is the same as described in Claim 5.

Regarding Claim 22. The combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN further teaches The method of Claim 4, wherein the effect comprises at least three of: a vignette effect, a color grading effect, a bloom effect, a composite final image, a color chromatic effect, a motion blur effect, a different lens distortion effect, and a panini projection effect (CSDN, the article describes feature of Unity, which is a cross-platform game engine.
Page 1, Section “7. HDRP and Shader Graph”,  In Unity 2019.1, post-processing is integrated directly into HDRP and includes a set of custom compute shader-based post-processing effects for high-end host and desktop platforms. This new collection of post-processing tools is compatible with the RT Handle system and supports dynamic resolution capabilities. 
FXAA, SMAA, Temporal anti-aliasing and 8-bit dither effects provide post-processing anti-aliasing to help smooth gradients and remove 8-bit color banding, which can be set directly on the camera. Chromatic aberration, lens distortion and vignette effects are the same as their counterparts on the Post-Processing Stack V2.
Film Grain, texture can be queried using granularity instead of procedural noise. Added new Panini Projection effect. The Bloom effect now uses a threshold based on the pre-exposure value, which means that only overexposed objects will bloom, not objects above the specified intensity.
Color Grading color grading comes from the improved "HDR Grading" mode of Post-Processing Stack V2. The large color grading panel is separated into separate volume components to keep the viewport clean.
Motion Blur has also been completely redesigned with improved quality and performance, including new algorithmic changes that allow for more precise and broader blurring while reducing artifacts.
Cusano, [0262] Furthermore Cg allows for a range of high-fidelity film effects to be efficiently merged into fluoroscopy application and executed in real time such as motion blur and other camera effects and accurate skin, muscles.
Anderson, [0080], The method 500 includes, at step 540, planning the PCI. Planning the PCI can include interacting with a graphical user interface described herein to determine physiologic parameters for the PCI, such as stent position, stent length, stent diameter, etc. Using the screen displays described herein, a graphical representation of a stent positioned within a vessel can be visualized. The screen displays can include various co-registered physiologic data, such as pressure ratio(s), overlaid on the vessel at the location to which they are associated. The graphical representation of the stent can have various simulated or virtual properties, such as position, length, diameter, etc., such that it appropriately fits within the visual representation of the vessel.
Therefore, image with overlaid data/feature(s) is a composited image.).
The reasoning for combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN is the same as described in Claim 5.

Regarding Claim 23. The combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN further teaches The method of Claim 4, wherein the effect comprises at least four of: a vignette effect, a color grading effect, a bloom effect, a composite final image, a color chromatic effect, a motion blur effect, a different lens distortion effect, and a panini projection effect (CSDN, the article describes feature of Unity, which is a cross-platform game engine.
Page 1, Section “7. HDRP and Shader Graph”,  In Unity 2019.1, post-processing is integrated directly into HDRP and includes a set of custom compute shader-based post-processing effects for high-end host and desktop platforms. This new collection of post-processing tools is compatible with the RT Handle system and supports dynamic resolution capabilities. 
FXAA, SMAA, Temporal anti-aliasing and 8-bit dither effects provide post-processing anti-aliasing to help smooth gradients and remove 8-bit color banding, which can be set directly on the camera. Chromatic aberration, lens distortion and vignette effects are the same as their counterparts on the Post-Processing Stack V2.
Film Grain, texture can be queried using granularity instead of procedural noise. Added new Panini Projection effect. The Bloom effect now uses a threshold based on the pre-exposure value, which means that only overexposed objects will bloom, not objects above the specified intensity.
Color Grading color grading comes from the improved "HDR Grading" mode of Post-Processing Stack V2. The large color grading panel is separated into separate volume components to keep the viewport clean.
Motion Blur has also been completely redesigned with improved quality and performance, including new algorithmic changes that allow for more precise and broader blurring while reducing artifacts.
Cusano, [0262] Furthermore Cg allows for a range of high-fidelity film effects to be efficiently merged into fluoroscopy application and executed in real time such as motion blur and other camera effects and accurate skin, muscles.
Anderson, [0080], The method 500 includes, at step 540, planning the PCI. Planning the PCI can include interacting with a graphical user interface described herein to determine physiologic parameters for the PCI, such as stent position, stent length, stent diameter, etc. Using the screen displays described herein, a graphical representation of a stent positioned within a vessel can be visualized. The screen displays can include various co-registered physiologic data, such as pressure ratio(s), overlaid on the vessel at the location to which they are associated. The graphical representation of the stent can have various simulated or virtual properties, such as position, length, diameter, etc., such that it appropriately fits within the visual representation of the vessel.
Therefore, image with overlaid data/feature(s) is a composited image.).
The reasoning for combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN is the same as described in Claim 5.

Regarding Claim 24. The combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN further teaches The method of Claim 4, wherein the effect comprises at least five of: a vignette effect, a color grading effect, a bloom effect, a composite final image, a color chromatic effect, a motion blur effect, a different lens distortion effect, and a panini projection effect (CSDN, the article describes feature of Unity, which is a cross-platform game engine.
Page 1, Section “7. HDRP and Shader Graph”,  In Unity 2019.1, post-processing is integrated directly into HDRP and includes a set of custom compute shader-based post-processing effects for high-end host and desktop platforms. This new collection of post-processing tools is compatible with the RT Handle system and supports dynamic resolution capabilities. 
FXAA, SMAA, Temporal anti-aliasing and 8-bit dither effects provide post-processing anti-aliasing to help smooth gradients and remove 8-bit color banding, which can be set directly on the camera. Chromatic aberration, lens distortion and vignette effects are the same as their counterparts on the Post-Processing Stack V2.
Film Grain, texture can be queried using granularity instead of procedural noise. Added new Panini Projection effect. The Bloom effect now uses a threshold based on the pre-exposure value, which means that only overexposed objects will bloom, not objects above the specified intensity.
Color Grading color grading comes from the improved "HDR Grading" mode of Post-Processing Stack V2. The large color grading panel is separated into separate volume components to keep the viewport clean.
Motion Blur has also been completely redesigned with improved quality and performance, including new algorithmic changes that allow for more precise and broader blurring while reducing artifacts.
Cusano, [0262] Furthermore Cg allows for a range of high-fidelity film effects to be efficiently merged into fluoroscopy application and executed in real time such as motion blur and other camera effects and accurate skin, muscles.
Anderson, [0080], The method 500 includes, at step 540, planning the PCI. Planning the PCI can include interacting with a graphical user interface described herein to determine physiologic parameters for the PCI, such as stent position, stent length, stent diameter, etc. Using the screen displays described herein, a graphical representation of a stent positioned within a vessel can be visualized. The screen displays can include various co-registered physiologic data, such as pressure ratio(s), overlaid on the vessel at the location to which they are associated. The graphical representation of the stent can have various simulated or virtual properties, such as position, length, diameter, etc., such that it appropriately fits within the visual representation of the vessel.
Therefore, image with overlaid data/feature(s) is a composited image.).
The reasoning for combination of Anderson, Cusano, Taylor, Knowles, Ding and CSDN is the same as described in Claim 5.

Claims 9-14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al in view of Cusano et al, Taylor et al, Knowles, Ding et al further in view of Ikits et al (US20150029185).

 Regarding Claim 9. The combination of Anderson, Cusano, Taylor, Knowles and Ding fails to explicitly teach, however, Ikits teaches The method of Claim 1, wherein attenuation in the vessel network mesh is linearly proportional to a distance traveled through the vessel network mesh (Ikits, abstract, the invention describes a method of creating an image including providing three-dimensional image data of an anatomy, providing a model of a portion of the anatomy, and creating a virtual radio graph of a target portion of the anatomy using information from the image data and information from the model. The method may further include adding a virtual image of a prosthetic device to the virtual radiograph. The virtual radio graph may by created by executing a ray casting process on the three-dimensional image data.
 [0050] Process 408 further includes looking up a data value and computing and accumulating the attenuation (step 506). The activities of step 506 are illustrated in FIGS. 6A-B. FIG. 6A is an illustration 600 of an example screen space rectangle 602 and volume 604 for a model, and FIG. 6B is an illustration 620 of a top-down view of ray 606 going through volume 604. Step 506 first includes retrieving the 3D model from buffer 414 where the model is stored. To obtain the data value, a ray 606 with a specified ray position and direction is sent from an origin point 608. Each ray 606 is sent from the origin point 608, through the center of a respective pixel in screen space rectangle 602, then through the bounding box of the volume 604. In one embodiment, a ray 606 may be computed for each pixel in the screen space rectangle 602. In another embodiment, multiple rays 606 may be computed for each pixel in the screen space rectangle 602, and the attenuation or color of the pixel is computed as the average of the attenuation or color from the multiple rays associated with each respective pixel. The ray caster moves along ray 606 at the given sampling distance 622 from the front facing side of the volume to the back facing side of the volume. At each step (e.g., at each sampling distance 622), the ray caster samples the volume to obtain an interpolated CT value. The CT value is converted to an attenuation coefficient (described below with respect to the transfer function and more specifically equations (18) and (19)). The CT value is accumulated for each sampling distance. The accumulated CT values may be represented as accumulated attenuation (A): 
    PNG
    media_image1.png
    33
    99
    media_image1.png
    Greyscale
 where μ(pk) is the attenuation coefficient computed from the CT value v(pk) at a sampling location (pk) along ray 606 and d is the step length (e.g., sampling distance 622).
[0051], The result of process 408 is an accumulated attenuation stored in attenuation buffer 118 for each pixel in the screen space rectangle 602 that is to be used in generating the X-ray image for display. Attenuation buffer 118 is generally configured to store additive and subtractive accumulated attenuation values as described below.
[0052], The accumulated attenuation from each bounding model is either
added or subtracted from the total attenuation, depending on the type of model. Subtracting the accumulated attenuation is used to mask the contribution of a given bone in the X-ray image (as shown in FIG. 3B).
[0053] The accumulated attenuation is converted to greyscale color (step 210): C=1-exp(-A)
[0054] The color calculation may be modified to handle subtractive models: 
C=1-exp(-A++A-).
[0056] As mentioned above, the CT value v(pk) may be converted to an attenuation coefficient value μ(pk) via a transfer function. Attenuation of X-ray intensity through homogenous materials is characterized by the Beer-Lambert law: 
    PNG
    media_image2.png
    29
    134
    media_image2.png
    Greyscale
 (9)
[0057] I0 is the incoming intensity, I is the outgoing intensity, μ is the linear attenuation coefficient representing the radiodensity of the material, and Δx is the distance the X-ray beam travels in the material. For inhomogeneous media, the
equation may be approximated by a discrete summation, according to the following equation: 
    PNG
    media_image3.png
    26
    149
    media_image3.png
    Greyscale
 (10).).
Anderson, Cusano, Taylor, Knowles and Ikits are analogous art, because they all teach method of anatomy tissue/object imaging visualization. The combination of Anderson, Cusano, Taylor and Knowles further teaches simulating the manual interventional operation using the vessel visualization and order-independent rendering which allows pre-sorting the pixel information including light attenuation data. Ikits further teaches method of creating virtual radiograph by calculating the accumulated attenuation value for each pixel. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the order-independent vessel imaging visualization method (taught in Anderson, Cusano, Taylor and Knowles), to further use the accumulated attenuation value for each pixel to calculate the color for each pixel (taught in Ikits) during the pre-sorting process, so as to provide method for manipulation to show rotated/repositioned anatomy or implants in an radiograph, for providing a guide for surgical planning and for comparison with a post-operative record (Ikits, [0001-0002]).

Regarding Claim 10. The combination of Anderson, Cusano, Taylor, Knowles and Ding further teaches The method of Claim 9, wherein the attenuation can use distance from: a camera, the front faces of the vessel network meshes, and the back faces of the vessel network meshes (Ikits, [0050] Process 408 further includes looking up a data value and computing and accumulating the attenuation (step 506). The activities of step 506 are illustrated in FIGS. 6A-B. FIG. 6A is an illustration 600 of an example screen space rectangle 602 and volume 604 for a model, and FIG. 6B is an illustration 620 of a top-down view of ray 606 going through volume 604. Step 506 first includes retrieving the 3D model from buffer 414 where the model is stored. To obtain the data value, a ray 606 with a specified ray position and direction is sent from an origin point 608. Each ray 606 is sent from the origin point 608, through the center of a respective pixel in screen space rectangle 602, then through the bounding box of the volume 604. In one embodiment, a ray 606 may be computed for each pixel in the screen space rectangle 602. In another embodiment, multiple rays 606 may be computed for each pixel in the screen space rectangle 602, and the attenuation or color of the pixel is computed as the average of the attenuation or color from the multiple rays associated with each respective pixel. The ray caster moves along ray 606 at the given sampling distance 622 from the front facing side of the volume to the back facing side of the volume. At each step (e.g., at each sampling distance 622), the ray caster samples the volume to obtain an interpolated CT value. The CT value is converted to an attenuation coefficient (described below with respect to the transfer function and more specifically equations (18) and (19)). The CT value is accumulated for each sampling distance. The accumulated CT values may be represented as accumulated attenuation (A): 
    PNG
    media_image1.png
    33
    99
    media_image1.png
    Greyscale
 where μ(pk) is the attenuation coefficient computed from the CT value v(pk) at a sampling location (pk) along ray 606 and d is the step length (e.g., sampling distance 622).
[0068], After selecting the next model (step 702), all triangle faces of the model are drawn (step 704). The back facing depth values are subtracted from and the front facing depth values are added to the values in thickness buffer 120. After drawing the constant attenuation models in process 208, thickness buffer 120 contains the aggregate view dependent thickness of the constant attenuation models. Process 208 repeats for all models to be drawn, and terminates after the last model has been rendered (step 706).).
The reason for combination of Anderson, Cusano, Taylor, Knowles, Ding and Ikits, is the same as in Claim 9.

Claim 11 is similar in scope as Claim 1&9, and thus is rejected under same rationale. Claim 11 further requires: 
a processor (Taylor, [0109] In an exemplary embodiment, the computer 40 may
include one or more non-transitory computer-readable storage devices that store instructions that, when executed by a processor, computer system, etc., may perform any of the actions described herein for providing various information relating to blood flow in the patient.).

Claim 12 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 13 is similar in scope as Claim 1, and thus is rejected under same rationale.
Claim 14 is similar in scope as Claim 4, and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 7, and thus is rejected under same rationale.
Claim 20 is similar in scope as Claim 10, and thus is rejected under same rationale.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al in view of Cusano et al, Taylor et al, Knowles et al, Ding et al, Ikits et al further in view of CSDN.

Claim 15 is similar in scope as Claim 5, and thus is rejected under same rationale.
The combination of Anderson, Cusano, Taylor, Knowles, Ding and Ikits teaches method of anatomy tissue/object imaging visualization. CSDN teaches feature of Unity and its image post-processing effects for desktop platform. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the order-independent vessel imaging visualization method (taught in Anderson, Cusano, Taylor, Knowles, Ding and Ikits), to further use the Unity platform to post-processing images (taught in CSDN), so as to provide better quality 2D/3D image with appealing effects.

Claim 16 is similar in scope as Claim 6, and thus is rejected under same rationale.
The reasoning for combination of Anderson, Cusano, Taylor, Knowles, Ding, Ikits and CSDN is the same as described in Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611